STEVENS, Presiding Judge.
This is a review of an award of The Industrial Commission of Arizona which adopted a decision of the hearing officer. The award in question allowed certain accident benefits as, well as certain compensation benefits to Richard Rutt, the injured employee, herein referred tj> as the petitioner. The petitioner urges that he should, have received additional compensation.
Prior to the injury of March 1969 the petitioner, unbeknown to him, had a low back degenerative disc disease. He sustained an industrially related temporary aggravation thereof in March, 1969. There was medical evidence that the effect of the aggravation by the industrial incident had terminated and that the petitioner’s progressive degenerative back problems, unrelated to the industrial incident, rendered him susceptible to reinjury of his back. It was recommended that he not return to his former heavy physical labor in the construction industry due to his susceptibility to reinjury.
Our examination of the record discloses that several issues were resolved in favor of the petitioner. These have not been attacked before this Court. From our examination we conclude that the award in question is sustained by the evidence, and we must review the evidence in the light most favorable to sustaining the award.
The award is affirmed.
CASE and DONOFRIO, JJ., concur.